DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Spencer et al. (US 2018/0154831).

Regarding claim 1, Spencer discloses:
A vehicular visual recognition device comprising: 
two or more imaging sections provided at different positions and configured to image surroundings of a vehicle (Spencer: Fig 1; cameras 106; Fig 2A-B; cameras 212 and 214 capturing views 250, 255, 260; [0016]; [0021]-[0022]); and 


Regarding claim 3, Spencer discloses:
The vehicular visual recognition device of claim 1, wherein the display section is configured to display the blind spot advisory image within the composite image (Spencer: Fig 4B-C; display of images 422 and 424 includes blind spot image 424; display of images 426, 428 and 430 includes blind spot images 426 and 430; [0026]).

Regarding claim 4, Spencer discloses:
The vehicular visual recognition device of claim 1, further comprising a change section configured to: 
change a merging position of the composite image displayed on the display section in response to at least one vehicle state of vehicle speed, turning or reversing (Spencer: [0028]; when turn indicator is on, image 4B is displayed, 
change the blind spot advisory image in response to a change to the merging position (Spencer: [0028]; when turn indicator is on, image 4B is displayed, or off, where image 4A is displayed; Fig 6A-B; [0034]; changing zoom and display area based on speed; [0029]; changing pan based on speed).

Regarding claim 5, Spencer discloses:
The vehicular visual recognition device of claim 1, wherein: 
the two or more imaging sections correspond to door imaging sections respectively provided at left and right doors of the vehicle, and to a rear imaging section provided at a vehicle width direction central portion of a rear section of the vehicle (Spencer: Fig 2A-B; [0020]-[0021]) ; and 
the display section is provided at an interior mirror (Spencer: Fig 2A-B; [0020]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spencer et al. (US 2018/0154831) in view of Glaser et al. (US 2018/0244198).

Regarding claim 2,
Spencer teaches:
The vehicular visual recognition device of claim 1 (as shown above), 

Spencer fails to teach:
wherein the display section is configured to display the blind spot advisory image alongside the composite image.

Glaser teaches:
wherein the display section is configured to display the blind spot advisory image alongside the composite image (Glaser: Fig 2A; [0026]).

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Glaser with Spencer.  Using a blind spot warning, as in Glaser, would benefit the Spencer teachings by enhancing diver alertness and safety.  Additionally, this is the application of a known technique, using a blind spot warning, to a known device ready for improvement, the Spencer device, to yield predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M PONTIUS whose telephone number is (571)270-7687.  The examiner can normally be reached on M-Th 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/JAMES M PONTIUS/Primary Examiner, Art Unit 2488